Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/30/2018 was received. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0131404 by Ohtomo et al, to be referred to as “Ohtomo” for the remainder of this office action.

Regarding claim 1, Ohtomo teaches, An apparatus comprising:
	a detector (Ohtomo Figure 2 photodetector 38; paragraph 0050 line 1-2);
	a light source configured to emit light (Ohtomo Figure 2 emitter 32; 0046 2-5);
	a plurality of disks (Ohtomo Figure 2 optical prisms 41a and 41b; 0057 2-3), each disk having a set of prisms (Ohtomo Figure 2 prisms 42a, 42b, 43a, and 43b; 0059 2-3), each disk being independently rotatable (Ohtomo Figure 2 41a and 41b; 47a and 47b; 0062 4-6), arranged to receive the emitted light directly or indirectly from the light source (Ohtomo Figure 2 emitter 32 prisms 42a and 42b; 0113 1-6 and 8-10), and arranged to receive backscattered light from an object (Ohtomo Figure 2 optical axis 37 and  disks 41a and 41b; 0057 2-6); and
	a focusing apparatus (Ohtomo Figure 2 image forming lens 39; 0050 3-6) arranged to focus the backscattered light from the plurality of disks towards the detector.(Ohtomo 0114)

Regarding claim 5, Ohtomo teaches, The apparatus of claim 1, wherein the plurality of disks includes a first disk and a
second disk (Ohtomo 0057 1-3), wherein the first disk and the second disk are configured to rotate in opposite directions (Ohtomo 0062 4-6; 0123) , the apparatus further comprising:
	a first motor arranged to rotate the first disk (Ohtomo Figure 2 motor 47a; 01175-6); and
	a second motor arranged to rotate the second disk. (Ohtomo Figure 2 motor 47b; 01175-6)

Regarding claim 6, Ohtomo teaches, The apparatus of claim 1, wherein the plurality of disks includes a first disk and a second disk, wherein the first disk and the second disk have prisms of substantially the same prism angle. (Ohtomo 0059).

Regarding claim 11, Ohtomo teaches, The apparatus of claim 1, wherein the detector is a single detector. (Ohtomo Figure 2 photodetector 38; 0050 1-2). 


Regarding claim 12, Ohtomo teaches, The apparatus of claim 1, further comprising:
	a reflector arranged to reflect light from the light source towards the plurality of disks. (Ohtomo Figure 2 first deflection mirror 34 or second deflection mirror 35; 0048 1-3)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo further in view of US 9733076 by Kumagai et al, which will be referred to as “Kumagai” for the remainder of this office action.

Regarding claim 2, Ohtomo teaches, The apparatus of claim 1, further comprising: 
a housing including a base member (Ohtomo Figure 2 casing 7) . . . that at least partially encompass an internal cavity (Ohtomo Figure 2 casing 7), wherein the detector, the light source, the plurality of disks, and the focusing apparatus are positioned within the internal cavity.( Ohtomo Figure 2 photodetector 38, light emitting element 32, disks 41a and 41b, and image forming lens 39; 0044 3-12; 0045).
	However, Ohtomo fails to teach, . . . and a transparent cover . . .
	On the other hand, Kumagai teaches, . . . and a transparent cover (US9733076 Kumagai 4:52-57).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohtomo in view of Kumagai to have a transparent cover for light source to exit and re-enter the apparatus.
	The motivation to do so would be to protect the environmentally sensitive optical components from outside the housing while still being able to gather light information from beyond the housing. Without a window or transparent cover, the apparatus would be subject to conditions leading to possible failure of the apparatus.
	Therefore, Ohtomo in view of Kumagai teaches, . . . and a transparent cover . . .

Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo, further in view of JP 2009139692 by Suzuki, which will be referred to as “Suzuki” for the remainder of this office action.

Regarding claim 3, Ohtomo teaches, The apparatus of claim 1, wherein the plurality of disks includes a first disk, a second disk, (Ohtomo Figure 2 optical prisms 41a and 41b; 0057 2-3) . . . wherein the first disk and the second disk are configured to rotate in the same direction and . . . is configured to rotate in an opposite direction of the first disk and the second disk. (Ohtomo Figure 2 41a and 41b; 47a and 47b; 0062 1-6)

	However, Ohtomo fails to teach, . . . and a third disk . . . and the third disk . . .
	On the other hand, Suzuki teaches, and a third disk (Suzuki 0034; third wedge or wedge 3) . . . and the third disk (Suzuki 0034; third wedge or wedge 3).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohtomo in view of Suzuki to include a third prism disk.
	The motivation to do so would be to further control the direction of travel of outgoing beams and focus incoming beams.
	Therefore Ohtomo in view of Suzuki teaches,  . . . and a third disk . . . and the third disk . . .

Regarding claim 4, Ohtomo in view of Suzuki teaches, The apparatus of claim 3, wherein the first disk and the third disk rotate at substantially the same speed. ( Suzuki 0013 1-2; 0034; wedge prism 1, 2 and 3).
	Furthermore, Suzuki teaches two of three disks can rotate at the same speed, while a third can rotate at a different speed.

Regarding claim 8, The apparatus of claim 6, wherein the plurality of disks further includes a third disk (Suzuki et al 0034; third wedge or wedge 3), wherein the third disk includes multiple patterns of prisms. (Ohtomo prism elements 42a, 42b, 43a, and 43b)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo, further in view of US2015/0185313 by Zhu, which will be referred to as “Zhu” for the remainder of this office action.

Regarding claim 9, Ohtomo teaches, The apparatus of claim 1,.
	However, Ohtomo fails to teach, wherein the focusing apparatus is a curved mirror.
	On the other hand, Zhu teaches, wherein the focusing apparatus is a curved mirror. (US2015/0185313 Zhu Figure 5 mirror 510; 0090 10-14).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohtomo in view of Zhu to have a focusing apparatus that is a curved mirror.
	The motivation to do so would be that there are number of common methods for focusing returning/backscattered light toward a detector. Using a curved mirror may minimize the effect of light scattering within a few meters of the apparatus. 
	Therefore, Ohtomo in view of Zhu teaches, wherein the focusing apparatus is a curved mirror.

Regarding claim 10, Ohtomo in view of Zhu teaches, The apparatus of claim 1, wherein the focusing apparatus includes an aperture through which the emitted light passes. (Zhu Figure 5 mirror 510 aperture 511; 0090 6-8)

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo, further in view of US 6759649 by Hipp, which will be referred to as “Hipp” for the remainder of this office action.

Regarding claim 13, Ohtomo teaches, . The apparatus of claim 12,.
	However, Ohtomo fails to teach, wherein the reflector is a rotatable mirror.
	On the other hand, Hipp teaches, wherein the reflector is a rotatable mirror. (US 6759649 Hipp Figure 3 mirror 133; 5:58-59).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohtomo in view of Hipp to have an emitting reflector that is a rotatable mirror.
	The motivation to do so would be to expand the light emission. In conjunction with the prism disks, the rotatable mirror will increase the expanse of the emitted light.
	Therefore, Ohtomo in view of Hipp teaches, wherein the reflector is a rotatable mirror.

Regarding claim 14, Ohtomo in view of Hipp teaches, The apparatus of claim 13, further comprising:
	a lens arranged between the plurality of disks and the detector (Ohtomo Figure 2 image forming lens 39; 0050 3-6), wherein the detector includes a plurality of detectors. (Hipp 4:41-45)

Regarding claim 15, Ohtomo in view of Hipp teaches, The apparatus of claim 13, further comprising:
	a plurality of lenses arranged between the light source (Hipp 4:39-41 and 60-62)  and the plurality of disks (Ohtomo Figure 2 optical prisms 41a and 41b; 0057 2-3); and
	a receiving lens arranged between the plurality of disks and the detector (Ohtomo Figure 2 image forming lens 39; 0050 3-6), wherein the detector includes a plurality of detectors. (Hipp 4:41-45)

Regarding claim 16, Ohtomo in view of Hipp teaches, The apparatus of claim 15, further comprising:
	a flat surface mirror (Ohtomo Figure 2 second deflection mirror 35; 0047) positioned along an optical path (Ohtomo Figure 2 optical axis 31 optical axis 4 and optical axis 37) between the rotatable mirror (Ohtomo Figure 2 first deflection mirror 34; Hipp Figure 3 mirror 133; 5:58-59) and the plurality of disks. (Ohtomo Figure 2 optical prisms 41a and 41b; 0057 2-3)

Claims 7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo, further in view of Suzuki and US 2018/0284282 by Hong et al, which will be referred to as “Hong” for the remainder of this office action.

Regarding claim 7, Ohtomo teaches, The apparatus of claim 6, wherein the plurality of disks (Ohtomo Figure 2 optical prisms 41a and 41b; 0057 2-3)  . . . of the first disk and the second disk. (Ohtomo 0059)
	However, Ohtomo fails to teach, . . . further includes a third disk wherein the third disk includes prisms having a prism angle different than the prism angle . . .
	On the other hand, Suzuki teaches, further includes a third disk, (Suzuki et al 0034; third wedge or wedge 3).
	However, Suzuki fails to teach, . . . wherein the third disk includes prisms having a prism angle different than the prism angle.
	On the other hand, Hong teaches, wherein the third disk includes prisms having a prism angle different than the prism angle (Hong paragraph 0151 3-5). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohtomo in view of Suzuki and Hong to have 3 prism disks, where a third prism has a different prism angle than the other two disks.
	 The motivation to do so would be to change the direction of travel of light over time to increase the space covered by emitted light in a given period. By including a disk with a differing prism angle, the light will reflect off of it in a different direction than would be allowable by a system of 3 disks will all the same prism angle.

Regarding claim 17, Ohtomo in view of Suzuki and Hong teaches, A method for generating a scanning light pattern, the method comprising:
	rotating a first disk in a first direction at a first speed (Ohtomo Figure 6B optical prism 41a; 0062 4-6), the first disk having prisms with a first prism angle (Ohtomo Figure 2 41a 0059);
	rotating a second disk in a second direction at the first speed (Ohtomo Figure 6B optical prism 41b; 0062 4-6), the second disk having prisms with the first prism angle (Ohtomo Figure 2 41b 0059);
	rotating a third disk (Suzuki 0034; third wedge or wedge 3) in the first direction (Ohtomo 0062 4-6) at a second speed (Suzuki 0034 3-5 ), the third disk having prisms with a second prism angle (Hong 0151 3-5); and
	directing light from a light source through the first disk, the second disk, and the third
disk to generate the scanning light pattern. (Ohtomo Figure 2 optical axis 37 and  disks 41a and 41b; 0057 2-6) (Suzuki 0034 wedge prism 3 or third wedge).

Regarding claim 18, Ohtomo in view of Suzuki and Hong teaches, The method of claim 17, further comprising:
	receiving, at a detector (Ohtomo Figure 2 photodetector 38; 0050 6-8), backscattered light of the generated scanning light pattern that passes through the first disk, the second disk, (Ohtomo Figure 2 optical axis 37 and  disks 41a and 41b; 0057 2-6) and the third disk. (Suzuki 0034 wedge prism 3 or third wedge)

Regarding claim 19, Ohtomo in view of Suzuki and Hong teaches, The method of claim 17, further comprising:
	focusing, with a focusing apparatus (Ohtomo Figure 2 image forming lens 39; 0050 3-6), the backscattered light towards the detector. (Ohtomo 0114)

Regarding claim 20, Ohtomo in view of Suzuki and Hong teaches, A system for generating a scanning light pattern, the system comprising:
	a first disk configured to rotate in a first direction at a first speed (Ohtomo Figure 6B optical prism 41a; 0062 4-6; 0120 1-2) and including prisms with a first prism angle (Ohtomo Figure 2 41a 0059);
	a second disk configured to rotate in a second direction at the first speed (Ohtomo Figure 6B optical prism 41b; 0062 4-6; 0120 1-2) and including prisms with the first prism angle (Ohtomo Figure 2 41b 0059);
	a third disk (Suzuki 0034; wedge prism 3 or third wedge) configured to rotate in the first direction (Ohtomo 0062 4-6) at a second speed (Suzuki 0034 3-5) and including prisms with a second prism angle (Hong 0151 3-5); 	
	and a light source configured to emit light such that the emitted light passes through the
first disk, the second disk, (Ohtomo Figure 2 emitter 32 prisms 41a (42a) and 41b (42b); 0113 1-6 and 8-10) and the third disk. (Suzuki 0034 wedge prism 3 or third wedge) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL DONAVAN BROWN whose telephone number is (571)272-5331. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL D BROWN/Examiner, Art Unit 3645                                                                                                                                                                                                        /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645